Citation Nr: 0033897	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from August 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for coronary artery disease.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The veteran claims that coronary artery disease had its onset 
during service.  The Board notes that service connection may 
be granted for a disability that results from disease or 
injury incurred in or aggravated by service, or for 
disability that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (2000).  
Notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As far as the evidence of record is concerned, the veteran's 
service medical records show that, in February 1944, he was 
found to have valvular heart disease:  mitral stenosis.  
Thereafter, post-service records contain various findings, 
including a diagnosis of heart trouble (see April 1948 
private treatment report); an assessment of coronary artery 
disease status post coronary artery bypass graft (see 
February 1998 private treatment report); and an assessment of 
coronary artery disease (see May 1998 private treatment 
report).

When examined by VA in February 1999, the impressions 
included rheumatic heart disease with rheumatic myocarditis 
and left ventricular dysfunction, rheumatic mitral valve 
disease, coronary artery disease, and hypertension.  The 
examiner opined that the veteran had developed rheumatic 
heart fever in service and had mitral valve disease and a 
myopathic process secondary to rheumatic heart disease.  
Another VA examiner opined in August 1999 that there was no 
relationship between the previous diagnosis of valvular heart 
disease and the subsequent development of coronary artery 
disease and thrombophlebitis.  The examiner further opined 
that the veteran's diabetes mellitus and renal insufficiency 
both contributed to the development of coronary 
atherosclerosis.  In order to obtain clarifying evidence, 
especially on the question of whether service-connected 
disability has aggravated the claimed coronary artery 
disease, a remand is required.

When the veteran submitted a statement in July 1998, he 
indicated that, he had received treatment for his heart 
condition from Dr. Fugate starting in 1951 until Dr. Fugate's 
death, received treatment from Dr. Getto beginning in 1968 
until Dr. Getto's death, and has been receiving treatment 
from Dr. Madesto.  He also indicted receiving treatment from 
Dr. Szumski and Dr. Ambrose.  These records have neither been 
requested nor associated with the claims file; yet, such 
records may be pertinent to the veteran's claim.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
heart problems that has not already been 
made a part of the record, including 
treatment records from Drs. Fugate, 
Getto, Madesto, Szumski, and Ambrose (see 
July 1998 written statement).  The RO 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a cardiologist to determine whether he 
suffers from coronary artery disease that 
is attributable to military service.  The 
opinion should include comment as to 
whether service-connected valvular heart 
disease has made coronary artery disease 
worse.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed coronary artery 
disease originated in, or is otherwise 
traceable to, military service.  The 
examiner should also determine whether 
coronary artery disease is the result of 
service-connected valvular heart disease, 
or is in any way made worse by service-
connected valvular heart disease.  The 
rationale for the examiner's opinions 
should be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, then 
the examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


